Name: Council Regulation (EEC) No 1547/79 of 24 July 1979 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7 . 79 Official Journal of the European Communities No L 188 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1547/79 of 24 July 1979 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Article 1 1 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 3 ), as last amended by Regulation (EEC) No 1 254/78 (4 ), enables production refunds to be granted for maize used for the manufac ­ ture of groats and meal used in the brewing industry and maize and common wheat used for the manufac ­ ture of quellmehl intended for bread-making ; Whereas, pending the outcome of a general examina ­ tion of the system of production refunds in the starch sector, production refunds for products intended for the brewing of beer and for the manufacture of quellmehl for bread-making were to be granted for the 1978/79 marketing year only ; Whereas, since a general decision has not yet been taken on the system of production refunds, it is desir ­ able to prolong the possibility of granting refunds on the products in question for a further marketing year, HAS ADOPTED THIS REGULATION : Article 1 In Article 11 ( 1 ) of Regulation (EEC) No 2727/75, the terms 'marketing year 1978/79' shall be replaced by ' 1979/80 marketing year'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS ( ¢) OJ No C 140, 5 . 6 . 1979, p. 95 . (2 ) Opinion delivered on 29 June 1979 (not yet published in the Official Journal). (3 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( «) OJ No L 156, 14 . 6 . 1978 , p. 1 .